Citation Nr: 0021322	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for kidney cancer.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased evaluation for excision, 
medial meniscus of the right knee with osteoarthritis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  There is medical evidence possibly linking prostate 
cancer to service.

2.  There is medical evidence possibly linking kidney cancer 
to service.

3.  There is medical evidence possibly linking a back 
disorder to service.

4.  Excision, medial meniscus of the right knee with 
osteoarthritis results in limitation of extension to 15 
degrees.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostate cancer is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim of entitlement to service connection 
for kidney cancer is well grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a).

4.  The criteria for 20 percent evaluation for excision, 
medial meniscus of the right knee with osteoarthritis, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Codes 5259, 5010 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for prostate cancer, kidney 
cancer, and a back disorder are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claims. 

The veteran attributes cancer of the prostate and cancer of 
the kidney to exposure to radiation in service.  Generally, 
claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311(b).  Each 
provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation in 
service.  38 U.S.C.A. § 1112(c) creates a presumption of 
service connection on a radiation basis for certain specified 
diseases when the specified disease becomes manifest in a 
veteran who participated in a "radiation-risk activity."  
Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a "radiogenic 
disease" is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, any available data concerning the size 
and nature of the radiation dose must be requested from the 
appropriate office of the Department of Defense after which 
the claim must be reviewed by the Under Secretary for 
Benefits, who is charged with making a determination as to 
whether the veteran's disease was the result of exposure to 
radiation in service.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cri. 1994); see also 38 C.F.R. §§ 3.303(d); 
3.311(b)(4).  In addition, 38 C.F.R. § 3.311(b)(4) provides 
that if a claim for service connection is based upon a 
disease other than one listed as a radiogenic disease, VA 
shall nevertheless consider the claim under the provisions of 
that section provided that the veteran has provided competent 
scientific or medical evidence that the condition is a 
radiogenic disease.

Although the veteran does not appear to contend that he 
engaged in a radiation -risk activity as defined by VA 
regulations, see 38 C.F.R. § 3.309(d)(3), both prostate 
cancer and kidney cancer constitute radiogenic diseases as 
defined by 38 C.F.R. § 3.311(b).  Furthermore, although 
available service medical records do not document exposure to 
radiation in service, the veteran has indicated, in his 
testimony and in a December 1997 statement, that in 1944, in 
connection with the veteran's deployment to Europe, the 
veteran underwent a procedure whereby he was exposed to 
radiation delivered through a small rod placed in his nose, 
ostensibly for the purpose of drying his sinuses.  A December 
1997 statement from a fellow crew member reflects that the 
crew member underwent a similar procedure, also in connection 
with deployment in 1944.  

In December 1997, the veteran underwent a VA examination.  
The examiner indicated that "[t]here might not be any direct 
link between [the veteran's] radiation therapy in 1944 to his 
two malignancies.  However, it is impossible to prove that 
one way or the other." Although the nexus opinion offered by 
the December 1997 examiner is quite tenuous, the Board finds 
that the opinion, along with the veteran's statements and the 
diagnosis of a radiogenic disease, is sufficient to render 
the veteran's claims well grounded. 

The veteran also underwent examination in December 1997, to 
ascertain the nature and etiology of a back disorder.  An 
examiner diagnosed residual postoperative injury, lumbar 
spine, with herniated disk and lumbar disk disease.  The 
examiner concluded that "[i]n all probability, [the 
veteran's] back pain is now related to his other injuries, 
his industrial injury and his back surgery and arthritis, 
rather than being primarily related to his knee injury.  I 
think the symptoms from surgery and arthritis are the 
predominating ones that are now causing his back pain.  
Certainly, it is possible, however that an abnormal gait can 
aggravate some symptoms, but I think in this case the problem 
is primarily the industrial injury with surgery and 
arthritis."  This opinion raises some question as to whether 
the veteran's back disorder is secondary to a service-
connected knee disorder.  In addition, the opinion raises the 
possibility that the veteran's service connected right knee 
disorder may have aggravated the back disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, this evidence 
renders the veteran's claim for service connection for a back 
disorder well grounded.

II.  Increased Evaluation for Right Knee Disorder

Excision, medial meniscus of the right knee with 
osteoarthritis has been evaluated as 10 percent disabling 
under diagnostic codes 5259 and 5010.  Under diagnostic code 
5259 removal of the semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  That diagnostic code does 
not offer a higher evaluation.  Arthritis due to trauma, 
rated under diagnostic code 5010, warrants a minimum 10 
percent evaluation, if there is limitation of motion.  A 20 
percent evaluation is available if there is x-ray evidence of 
involvement of two or more joints with incapacitating 
exacerbation.  Arthritis may also be evaluated based upon 
limitation of motion under the applicable diagnostic codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the knee warrants a 10 percent 
evaluation, if flexion is limited to 60 degrees.  A 20 
percent evaluation requires limitation to 45 degrees, and a 
30 percent evaluation requires limitation to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension warrants a 10 percent evaluation, if extension is 
limited to 10 degrees.  A 20 percent evaluation requires 
limitation to 20 degrees, and a 30 percent evaluation 
requires limitation to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board observes that VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

A November 1994 examination report revealed complaints of leg 
pain and slightly limited knee flexion and extension, 
although, according to the examiner, extension and flexion 
did not aggravate the veteran's pain.  Examination in June 
1996 also revealed complaints of knee pain, at which time the 
knee was described as stable.  Range of motion consisted of 
full extension and flexion to 90 degrees, although according 
to the examiner, x-ray examination revealed severe 
degenerative joint disease with complete loss of the joint 
space.  

During a hearing in October 1998, the veteran indicated that 
he was unable to walk around a city block without 
excruciating pain.  The veteran indicated that he carried a 
cane because he could never be sure when his knee would 
"give way."  The veteran also indicated that his knee would 
swell with use.  

More recently, during a VA examination in November 1998, the 
veteran complained of pain in his right knee.  He ambulated 
with a slight limp on the right knee, although there is no 
indication that the veteran utilized a cane or any other 
device to assist in ambulating.  There also was no knee 
instability.  The knee was normal in appearance.  There was 
no swelling, no deformity, no adhesion, and no tenderness.  
Flexion was present from 15 to 95 degrees, and the examiner 
indicated that there was no objective evidence of pain on 
motion.  A prior December 1997 x-ray examination had revealed 
mild degenerative changes and an otherwise normal right knee.  

The most recent examination appears to indicate that 
extension is limited to 15 degrees.  That limitation more 
nearly approximates the criteria for a 20 percent rating than 
a 10 percent rating for limitation of extension.  The 
veteran's disability, therefore, warrants a 20 percent 
evaluation.  See 38 C.F.R. § 4.7.

Examination, however, has also revealed that there is no 
evidence of pain associated with use.  This is consistent 
with much earlier findings in November 1994.  The veteran, 
furthermore, walked with what characterized as only a slight 
limp.  The evidence before the Board, therefore, does not 
suggest the present of any additional limitation of motion 
associated with use as a result of such factors as pain or 
fatigue.  A rating in excess of 20 percent based upon 
limitation of motion, therefore, is not in order.  

A 30 percent evaluation is available for ankylosis of the 
knee, if ankylosis is favorable, between 0 and 10 degrees.  
38 C.F.R. § 5256.  The veteran's disability, which still 
allows considerable motion of the knee and which does no 
significantly interfere with ambulating, does not approximate 
ankylosis.  Under the circumstances, a 20 percent evaluation, 
but no greater, is warranted.  

ORDER

Claims of entitlement to service connection for prostate 
cancer, kidney cancer, and a back disorder having been found 
to be well grounded, the appeal on those issues is granted to 
that extent. 

A 20 evaluation for excision, medial meniscus of the right 
knee with osteoarthritis, is granted, subject to the 
provisions governing the award of monetary benefits.  



REMAND

Although the veteran has submitted evidence of a radiogenic 
disease and has claimed exposure to radiation in service, the 
RO has not undertaken the development outlined in 38 C.F.R. 
§ 3.311.  In addition, it is not clear from the claims file 
that all service medical records have been obtained.  Any 
such records and other personnel records that might document 
exposure to radiation may help to corroborate the veteran's 
claims that he was exposed to radiation in service.  Finally, 
it is not clear that the VA examiner who offered an opinion 
in December 1997 concerning the possible etiology of the 
veteran's cancers, reviewed the claims file in formulating an 
opinion.  Clearly, that examiner did not have access to a 
surgical pathology report that was submitted in July 1998, 
subsequent to the date of the examination.  In light of this 
and the vague character of the examiner's opinion, additional 
development is warranted with respect to the veteran's claims 
that his cancers are the result of exposure to radiation in 
service.  

Although an examiner has suggested the possibility that the 
veteran's service-connected right knee disorder has an 
etiological role in giving rise to the veteran's back 
disability, that opinion left unclear both whether such a 
role actually exists, and the nature and extent of any such 
role.  When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The examiner's opinion not only leaves unclear 
whether the veteran's right knee has caused or aggravated the 
back condition, but the extent of the aggravation, if any, 
involved.  In addition, it is unclear from a review of the 
examination report, whether the examiner had access to the 
claims file at the time of examination.  Additional 
examination, therefore, is warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should secure any service 
medical records that have not already 
been associated with the claims file.  
The RO should also secure all available 
personnel records documenting the 
veteran's duty assignments while in 
service.

2.  Thereafter, the RO should undertake 
the development outlined 38 C.F.R. 
§ 3.311(a)(2)(iii), (c).

3.  The RO should also afford the veteran 
an examination by an oncologist for a 
determination concerning the etiology of 
the veteran's prostate and kidney cancer.  
After reviewing the claims file, the 
examiner should offer an opinion whether 
it is at least as likely as not (a 50 
percent or more likelihood) that either 
or both cancers are related to any 
exposure determined by the RO to have 
occurred during service.  The claims file 
must be made available to the examiner 
for review.  

4.  The RO should afford the veteran an 
examination by an orthopedic specialist 
to determine the nature and extent of any 
etiological relationship between a 
current back disorder and a service-
connected right knee disorder.  After 
reviewing the claims file, the examiner 
should offer an opinion whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's 
service-connected right knee disorder 
caused a back disorder.  If the examiner 
finds that the knee disorder did not 
cause a back disorder, he or she should 
offer an opinion whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the veteran's service-
connected right knee disorder has 
aggravated a back disorder, and, if so, 
the examiner should report the extent of 
the aggravation, expressed in terms of 
additional limitation of motion of the 
back or additional loss of function of 
the back attributable to the effect of 
the knee disorder.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  The RO should consider 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.311(b), as well as the holding in Combee v. 
Brown, 34 F.3d 1039 (Fed. Cri. 1994), as outlined above.  The 
RO should also consider the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought are not granted, the 
appellant and his representative should be furnished a 
supplemental statement of the case and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



